Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 1 of 58 PageID 303




                           UNITED STATES DISTRICT COURT
                          THE MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

DORIS HADCOCK,


vs.                                                 CASE NO.: 5:20-CV-95-Oc-30PRL


JEST OPERATING, INC. d/b/a SOMERSET,
PATRICIA R. LEININGER,
MERIDETH C. NAGEL, MICHAEL J. ROGERS,
CHRISTIAN W. WAUGH,
MERIDETH NAGEL, P.A,
WAUGH LAW, P.A.,
GAYLORD & ROGERS, LLC, ELIZABETH HEIMAN, and
KIMBERLY SCHULTE.

___________________________________________________/

                                  AMENDED COMPLAINT
       Plaintiff, Doris Hadcock, by and through her undersigned counsel, hereby files this

Amended Complaint against Jest Operating, Inc. d/b/a Somerset, Patricia R. Leininger, Merideth

C. Nagel, Christian W. Waugh, Michael J. Rogers, Merideth C. Nagel, P.A., Waugh Law, P.A.,

Gaylord & Rogers, LLC, Elizabeth Heiman, and Kimberly Schulte, (collectively referred to as

the “Defendants”), and alleges as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1.     At all material times hereto, Plaintiff, Doris Hadcock, was a citizen over the age

of 18 and is a permanent resident domiciled in Cayuga County, New York.

       2.     At all material times hereto, Defendant, Jest Operating, Inc. d/b/a Somerset, was

and continues to be, a for-profit corporation incorporated and domiciled in the State of Florida.

At all times material hereto, Jest Operating, Inc. d/b/a Somerset conducted business in the State




                                               1
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 2 of 58 PageID 304




of Florida. Jest Operating, Inc. d/b/a Somerset’s principal place of business is located at 4290

West Ave., Hialeah, Florida 33012.

       3.      At all material times hereto, Defendant, Patricia R. Leininger, was a citizen over

the age of 18 and is a permanent resident domiciled in Lake County, Florida.

       4.      At all material times hereto, Defendant, Merideth C. Nagel, was a citizen over the

age of 18 and is a permanent resident domiciled in Lake County, Florida.

       5.      At all material times hereto, Defendant, Christian W. Waugh, was a citizen over

the age of 18 and is a permanent resident domiciled in Orange County, Florida.

       6.      At all material times hereto, Defendant, Michael J. Rogers, was a citizen over the

age of 18 and is a permanent resident domiciled in Lake County, Florida.

       7.      At all times material hereto, Defendant, Merideth C. Nagel, P.A., was a for-profit

professional association incorporated and domiciled in the State of Florida. At all material times

hereto, Merideth C. Nagel, P.A. conducted business the State of Florida. Merideth C. Nagel,

P.A.’s principal place of business is located at 1201 West Hwy 50, Clermont, Florida 34711.

       8.      At all times material hereto, Defendant, Waugh Law, P.A., was a for-profit

professional association incorporated and domiciled in the State of Florida. At all material times

hereto, Waugh Law, P.A. conducted business the State of Florida. Waugh Law, P.A.’s principal

place of business is located at 321 N. Crystal Lake Avenue, Orlando Florida 32803.

       9.      At all times material hereto, Defendant, Gaylord & Rogers, LLC, was a for-profit

limited liability company formed and domiciled in the State of Florida. At all material times

hereto, Gaylord & Rogers, LLC conducted business the State of Florida. Gaylord & Rogers,

LLC’s principal place of business is located at 804 N. Bay Street, Eustis, Florida 32726. The

managing members of Gaylord & Rogers, LLC are Frank T. Gaylord and Michael J. Rogers.



                                                2
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 3 of 58 PageID 305




Frank T. Gaylord is a citizen over the age of 18 and is a permanent resident domiciled in the

State of Florida. Michael J. Rogers is a citizen over the age of 18 and is a permanent resident

domiciled in the State of Florida.

       10.     At all material times hereto, Defendant, Elizabeth Heiman, was a citizen over the

age of 18 and is a permanent resident domiciled in Lake County, Florida.

       11.     At all material times hereto, Defendant, Kimberly Schulte, was a citizen over the

age of 18 and is a permanent resident domiciled in Lake County, Florida.

       12.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 (diversity of citizenship) because the amount in controversy exceeds Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest, attorneys’ fees and costs, and the parties

have complete diversity. Plaintiff is domiciled in the State of New York, and none of the

Defendants are domiciled in the State of New York.

       13.     All conditions precedent to the filing of this action have occurred, accrued, or

have been waived as a matter of law.

       14.     Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1391, as the

transactions and occurrences giving rise to this action occurred within this Court’s jurisdiction in

Lake County in the State of Florida.

                                     GENERAL ALLEGATIONS

       15.     Doris Hadcock (hereinafter “Doris”) was residing in her Tavares, Florida vacation

home with her husband, Neal Hadcock (hereinafter “Neal”), when she endured a chain of events

that would lead to her imprisonment against her will at an assisted living facility, while having

all of her real estate and personal assets sold off by an abusive Florida guardian.




                                                 3
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 4 of 58 PageID 306




       16.     Doris was born on November 26, 1929 and is currently ninety (90) years of age.

Doris’s husband, Neal, was born on November 5, 1923.

       17.     Doris married Neal on her birthday in 1948, in upstate New York, where they

continuously resided throughout their lives.

       18.     Doris’s background consists of a long life of hard work. Doris graduated from

her high school as the school’s valedictorian. Instead of going to college, Doris followed in her

father’s footsteps and worked for the railroad starting at the age of 16-years-old. Doris continued

to work for the railroad for the next twenty (20) years performing hard, physical work.

Thereafter, she joined her husband, Neal, in his business, and she continued performing hard,

physical work involving septic tanks, farm work, drive ways, and parking lots.

       19.     Doris and Neal became “snowbirds” after their retirement, and they would travel

together to the State of Florida during the winter and then return to their home in New York.

       20.     Doris and Neal, at the time of the events described herein, owned two pieces of

real property in the State of New York and two pieces of real property in the State of Florida.

       21.     Prior to her unlawful detainment in 2015, Doris and Neal had been married for

sixty-six (66) years.

       22.     Despite their respective ages, Doris and Neal were self-sufficient and capable of

accomplishing everyday tasks without the assistance of caregivers. In fact, Doris took care of

cooking and cleaning the home she lived in with her husband, paid the family bills, was

completely capable of grooming herself, dressing herself, performing yard work and tending to

her trees and plants, and generally performed all other aspects of daily living with her husband,

free from any family, or professional assistance or interference.




                                                 4
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 5 of 58 PageID 307




       23.     On January 28, 2015, Doris injured her back while packing and lifting boxes in

her Florida home, preparing to return to her home in New York.

       24.     After a couple of weeks of pain without improvement, on February 8, 2015, Doris

was taken by ambulance to Waterman Hospital.

       25.     Unbeknownst to Doris while she was hospitalized, Neal was taken to Jest

Operating Inc. d/b/a Somerset’s (hereinafter “Somerset”) assisted living facility located in

Tavares, Florida.

       26.     After spending three days at Waterman Hospital, Doris was transferred directly to

the Ruleme Center, a rehabilitation facility, located in Eustes, Florida.

       27.     While at Ruleme Center, Doris also underwent cognitive testing, including a

BIMS assessment reflecting a score of 15/15 (indicating no cognitive deficits) and a SLUMS

cognitive assessment again, indicating no significant cognitive impairment. Accordingly, the

personnel at Ruleme Center determined that Doris had capacity to make the decision as to where

she was to be discharged.

       28.     During Doris’s rehabilitation at Ruleme Center, Doris expressed that she wished

to be discharged to her home upon completion of her rehabilitation.

       29.     On March 18, 2015 Elizabeth Heiman (hereinafter “Heiman”), the owner and

administrator of Somerset, completed an AHCA Form 1823 for Doris to be discharged from

Ruleme Center to Somerset without Doris’s review, signature, or consent.

       30.     Upon completion of her rehabilitation at Ruleme Center, on March 23, 2015,

Doris thought she was being returned to her home, but instead, was taken from Ruleme Center

by Somerset employees. The Somerset employees transported Doris directly to Somerset’s

facility without her consent and without any court order or other proper legal authority.



                                                  5
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 6 of 58 PageID 308




        31.      Neither Somerset, nor any other person or entity, provided any notice or

opportunity to be heard before any legal or administrative proceeding concerning a limitation on

Doris’s right to determine where she wanted to live, or any other restriction of her personal rights

or freedom of movement.

        32.      Once at Somerset, Doris was surprised to see that Neal had already been

transported and housed at the facility.

        33.      Doris wasted no time in advising the Somerset staff that she did not want to be

held at the facility, but she was not permitted to leave.

        34.      Although Doris requested the basis for her or Neal’s transfer to Somerset without

their authorization or approval, Somerset failed to provide her any information justifying the

detention.

        35.      In fact, Doris was told by Somerset the following materially false statements:

              a. “You cannot leave until you pay your bill.”

              b. “You cannot move back to New York; you are a ward of the State of Florida.” 1

              c. “The Carriers are not your blood relatives, and you cannot leave with them.”

        36.      After Doris realized that she and Neal were being held against their will by

Somerset, Doris began contacting her long-time friends in New York, Shelley Carrier

(hereinafter “Shelley”) and Kevin Carrier (hereinafter “Kevin”)(collectively “the Carriers”), on a

daily basis, pleading for assistance helping her get released from Somerset to return to her home.

        37.      Doris, with Shelley’s assistance, continued to make repeated requests to the

employees and management of Somerset to be released, but these efforts were met with false

information from Somerset as to why Doris was held at the facility.


1
  At the time that this statement was made it was several months before any guardianship proceedings had been
initiated in relation to either Neal or Doris.

                                                        6
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 7 of 58 PageID 309




         38.   To make matters worse, Somerset separated Doris from Neal, with whom she had

originally been permitted to share a room together.

         39.   Thereafter, Doris was placed in a small room, shared with another elderly person

that she did not know.

         40.   Doris’s room had no window, a single chair, and a dresser. Doris describes her

room as a “prison cell.”

         41.   Neal was placed in a separate room, and Doris was not permitted inside Neal’s

room.

         42.   Doris and Neal were not given any privacy, and Doris was only able to see Neal

when he was permitted out of his room.

         43.   Somerset also did not permit Doris to eat her meals with Neal during dining

times.

         44.   At some point, Neal was placed in “lock-down,” further restricting his freedom of

movement within Somerset.

         45.   As a result of the constant pleas for release, a Somerset staff physician ordered

Doris and Neal to be medicated and sedated due to “anxiety.”

         46.   In a startling episode, Doris called the Carriers in New York complaining of

feeling ill. The Carriers called an ambulance, and Doris was taken to the hospital, and she was

diagnosed with extreme dehydration.

         47.   When Doris returned from the hospital to Somerset, she was threatened by a

Somerset employee that she “better not ever call an ambulance like that again.”




                                                7
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 8 of 58 PageID 310




       48.     Even more horrifying, Neal was taking a walk outside of Somerset after the

designated hours, and he was forcibly taken into the facility, and forced to sleep in a chair in an

unfamiliar room as a “punishment” for violating Somerset’s rules.

       49.     In July of 2015, the Carriers, concerned with what they had heard from Doris

regarding Somerset, attempted to intervene in the situation to secure the release of Doris and

Neal and sought advice from their attorney in New York.

       50.     On July 24, 2015, Doris and Neal requested that the Carriers transport them to

execute health care surrogate documents and powers of attorney to facilitate Doris and Neal’s

removal from Somerset and return to New York.

       51.     Thereafter, Somerset then contacted the Florida Department of Children and

Families (“DCF”) initiating an investigation into the Carriers to prevent Doris and Neal from

leaving the facility and returning to New York to make sure its bill was paid.

       52.     DCF commenced its investigation on August 11, 2015.

       53.     Heiman and Somerset employees provided false information to DCF, representing

that the Carriers were seeking to exploit Doris and Neal. They even represented that the Carriers

stole money from Doris and Neal, which was determined to be untrue.

       54.     Heiman and Somerset also provided false information that the Carriers had

transferred real estate and personal assets from the Doris and Neal to themselves.

       55.     Heiman and Somerset additionally advised DCF that Doris and Neal were

incapacitated and that they willingly entered Somerset.

       56.     Despite the false information provided to DCF, DCF noted that Doris wanted to

leave the State of Florida with the Carriers and return to the State of New York.




                                                8
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 9 of 58 PageID 311




       57.     Angela Rachel (hereinafter “Rachel”) of DCF ignored Doris’s requests to leave

Florida and go to New York, and through attorney, Kimberly Schulte, initiated Florida

guardianship proceedings to have professional guardians appointed by the State of Florida for

Doris and Neal.

       58.     On August 12, 2015, the Carriers paid Florida attorney, Michael J. Rogers,

(hereinafter “Rogers”) of Gaylord & Rogers, LLC (hereinafter “Gaylord & Rogers”) to represent

Doris and Neal in the State of Florida.

       59.     Rogers collected this initial payment from the Carriers characterizing the payment

for a telephone consultation with the Carriers concerning Doris and Neal.

       60.     Rogers ultimately provided representation to Doris as her court appointed attorney

from August 13, 2015 through December, 2015. He was formally appointed as Doris’s counsel

on August 27, 2015.

       61.     Rogers was paid out of Doris’s funds through the guardianship for his services

from August 13, 2015 through December, 2015.

       62.     On August 13, 2015, Rogers advised the Carriers that he was confident that Doris

did not need a guardian.

       63.     He advised the Carriers not to pick up Doris and that the matter would be resolved

within thirty (30) days.

       64.     On August 20, 2015, Kimberly Schulte (hereinafter “Schulte”) filed a Petition for

Appointment of a Plenary Guardian seeking to remove Doris’s rights, have her deemed

incapacitated, and have Dorothy Ann Varner appointed as Doris’s guardian. In the Petition,

Schulte falsely represented that Doris suffered from dementia.




                                               9
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 10 of 58 PageID 312




        65.     Schulte, based on false information, sought to remove the following rights from

 Doris: (i) to marry; (ii) to contract; (iii) to sue and defend lawsuits; (iv) to determine her

 residency; (v) to consent to medical treatment; (vi) to personally apply for government benefits;

 (vii) to make decisions about her social environment or other social aspects of his or her life;

 (viii) to vote; (ix) to travel; (x) to have a driver’s license; (xi) to seek or retain employment; and

 (xii) to manage property or to make any gift or disposition of property.

        66.     Prior to the filing of the Petition for Appointment of a Plenary Guardian, Rogers

 conferred with Schulte, Heiman, and Dorothy Ann Varner on August 13, 2015, August 14, 2015,

 August 17, 2015, and August 18, 2015, in a joint effort to have Doris’s rights taken away, have

 Doris detained in Heiman’s facility at Somerset, and have Dorothy Ann Varner appointed as

 Doris’s guardian.

        67.     The day before Schulte filed the Petition for Appointment of a Plenary Guardian,

 on August 19, 2015, Schulte billed Doris for contacting Dr. Thomas Sawyer and Barbara Priess

 concerning Doris, who both went on to become two (2) of the three (3) members of Doris’s

 examining committee members.

        68.      Notably, examining committee members are selected randomly by the court, and

 therefore, Schulte should have not selected and interfaced with the examining committee

 members before a petition for determination of incapacity had even been filed.

        69.     As all of this was happening with Doris, her husband Neal, was placed into a

 guardianship on October 6, 2015 involving all of the same players.

        70.     On November 4, 2015, Christian Waugh (hereinafter “Waugh”) of Waugh Law,

 P.A. (hereinafter “Waugh Law”) substituted in as Doris’s court-appointed counsel replacing

 Rogers.



                                                  10
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 11 of 58 PageID 313




        71.    In December 2015, nine months into being held at Somerset against her will,

 based upon Somerset’s misrepresentations about Doris’s mental capacity to DCF, a capacity

 proceeding was initiated in Lake County Guardianship Court.

        72.    Ultimately, despite the efforts of Rogers, Schulte, and Heiman, the court did not

 determine that Doris was totally incapacitated. To the contrary, the court entered an order on

 December 14, 2015 finding limited incapacity and allowed Doris the retention of certain rights,

 most importantly her right to determine her residency.

        73.    The guardianship court overseeing the matter appointed Patricia Leininger

 (hereinafter “Leininger”) as the limited guardian.       Leininger retained attorney Merideth C.

 Nagel, (hereinafter “Nagel”) of Merideth Nagel, P.A., (hereinafter “Nagel P.A.”) as guardianship

 counsel.

        74.    On December 16, 2015, Rogers sought fees from the court for the “work” he

 performed for Doris. In his Petition and Affidavit of Attorney’s Fees, Rogers described Doris to

 the court as an “eighty-six year old woman with dementia and other medical issues.”

        75.    Doris was not diagnosed with dementia, and Rogers knew this because he charged

 Doris one half (0.5) hour to review the June 8, 2015, Neuropsychological Evaluation of Dr.

 Karen Estill, who opined that Doris scored better than her peers in a wide variety of cognitive

 tests. Dr. Karen Estill diagnosed Doris with mild neuro-cognitive disorder, which is not a major

 neuro-cognitive disorder like dementia or Alzheimer’s. Dr. Karen Estill’s diagnosis of Doris’s

 cognitive capacity was consistent with the testing that was done months earlier at Ruleme

 Center, finding that she did not suffer from Alzheimer’s or dementia.

        76.    Rogers billed Doris for his review of Dr. Karen Estill’s report, but Rogers failed

 to take any action on her behalf to support her capacity. Instead, he uncritically accepted the



                                                11
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 12 of 58 PageID 314




 misrepresentations made by Doris’s opponents in the guardianship proceeding, that she suffered

 from dementia and Alzheimer’s, despite charging for review of documentation showing that she

 did not.

         77.    Rogers also stated Doris was “vulnerable to exploitation and is not capable of

 managing her health care or finances and needs supervision and assistance with many areas of

 daily living.” Rogers made this representation to the court despite accepting payment from the

 Carriers, the purported threat to exploit Doris and Neal.

         78.    Rogers described to the court that the benefit he provided was having the “ward

 [Doris] determined to have total incapacity.”

         79.    Rogers also advised the court that “The ward [Doris] will continue to reside in

 Somerset, an assisted living facility, which satisfactorily provides for the ward’s social and

 physical needs.”

         80.    Rogers was court-appointed counsel for Doris, and he collected fees from Doris

 for representing her directly for four (4) months while Heiman, Schulte, and Somerset sought to

 restrict Doris from leaving Somerset, to impose an unnecessary guardianship, and to take away

 her rights.

         81.    Schulte sought her fees from Doris on December 11th, 2015, representing that

 Doris suffered from a major cognitive disorder, likely of the Alzheimer’s type. Schulte was also

 paid by Doris for her actions against Doris’s best interests.

         82.    During the time of Rogers’s representation, Doris had advised Rogers, Heiman,

 Somerset, and Rachel that she wanted to leave the facility. In fact, she even contemporaneously

 told the Somerset nursing staff that her time at Somerset was like “being in jail.”




                                                  12
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 13 of 58 PageID 315




        83.     On November 23, 2015, Doris’s medical records reflect that Doris told Somerset

 staff that she was referring to her living conditions in Somerset as though it was a jail.

        84.     Despite the clear indication that Doris wanted to leave the facility, her attorney,

 Rogers, congratulated himself for securing her detention in Somerset, which he swore to the

 court in his fee affidavit that Somerset “satisfactorily provides for the ward’s [Doris’s] social and

 physical needs.”

        85.     Rogers failed to mention to the court in his December 16, 2015, Petition and

 Affidavit of Attorney’s Fees that his client, Doris, was tripped by a visiting nurse at Somerset on

 May 29, 2015 causing her to fall and injure her right leg. He also neglected to mention that the

 visiting nurse kept walking by Doris, and left her on the ground writhing in pain, until she was

 assisted by a Somerset staff member.

        86.     Rogers also did not mention that Doris requested x-rays be taken following the

 incident, but the request was denied by Somerset.

        87.     Rogers additionally failed to mention that his client, Doris, was again injured at

 Somerset on August 5, 2015 when she fell. Rogers did nothing in response to these incidents.

        88.     During the four-month period of his representation of Doris, Rogers only spoke

 with her twice. He conferred with her for one (1) hour on August 13, 2015, and then he

 conferred with her for one half (0.5) hour about Christian Waugh substituting in as her counsel.

 Conversely, Rogers spent over three (3) hours conferring with Schulte, nearly two (2) hours

 conferring with Dorothy Ann Varner, and the same amount of time he spent talking to Doris

 speaking with Heiman.




                                                  13
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 14 of 58 PageID 316




         89.     Rogers, during his representation, completely failed to apprise Doris of the

 guardianship proceeding, what was at stake, or that he was taking action to have a guardianship

 established and keep her at Somerset.

         90.     Rogers took no action to remove Doris from Somerset, or to the contest the

 guardianship, in spite of his client’s demands.

         91.     Rogers took no action to establish Doris’s competency, despite the fact that the

 only medical evidence available at the time of his appointment showed that she was competent.

         92.     Instead, he worked against Doris’s interests with Schulte, Heiman, and Dorothy

 Ann Varner to establish a guardianship in favor of the pecuniary interests of Schulte, Heiman,

 and Dorothy.

         93.     In fact, his invoices and representations to the court reflect that he was actually

 acting entirely against Doris’s stated interests in every way, seeking to have her deemed

 incapacitated and to have her detained at Somerset indefinitely.

         94.     Contrary to the representations of Rogers, Heiman, Schulte, and Rachel, Doris,

 three (3) years later was evaluated by neuropsychiatrist, Dr. Theresa Covington, who opined that

 Doris had a stable condition and that she did not have Alzheimer’s or any serious cognitive

 impairment.

         95.     Rogers later elected to cease representing Doris and became court-appointed

 counsel for Neal.

         96.     Although the capacity proceeding sought to have Doris declared completely

 incapacitated, the Guardianship Court refused to strip Doris of her right to choose where she

 wanted to live, her right to travel, or to make decisions about her social environment or other

 social aspects of his or her life.



                                                   14
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 15 of 58 PageID 317




        97.     Following Leininger’s appointment as guardian, Doris requested that she be

 permitted to leave Somerset to Heiman, Leininger, Waugh, and Nagel, but they all ignored her.

        98.     Somerset even ignored the court’s order that the guardianship was limited and

 continued to refuse the repeated pleas by Doris and the Carriers to release her.

        99.     Moreover, despite Doris being held against her will, Leininger, who owed a

 fiduciary duty to Doris, also ignored Doris’s pleas, and refused to take any action to assist her in

 securing her freedom.

        100.    Additionally, although Nagel was hired by Leininger, Nagle owed a fiduciary

 duty to act in the best interests of Doris, who would ultimately be paying the legal fees of Nagel

 P.A. for all services as counsel for Leininger.

        101.    Instead, Leininger, with the assistance of Nagel, exploited and took inexcusable

 advantage of their fiduciary responsibilities to Doris by obtaining authorization from the

 Guardianship Court to pay Somerset its extravagant and unauthorized fees for housing Doris for

 the entire time she was held against her will at Somerset.

        102.    Leininger and Nagel also sought authorization from the Guardianship Court to

 pay all of their fees incurred during their “representation” of Doris under the limited

 guardianship until Doris was finally released and the guardianship ultimately transferred from

 Florida to New York.

        103.    At no point during Doris’s guardianship did Leininger or Nagel ever protest

 Somerset’s fees, or advise the Guardianship Judge that Doris was charged fees by Somerset

 while Doris was detained there without any legal authority by Somerset and against Doris’s will.

        104.    Furthermore, even after the Guardianship Judge affirmed that Doris retained her

 right to choose her residence (which was consistent throughout all of the proceedings from the



                                                   15
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 16 of 58 PageID 318




 outset), neither Leininger nor Nagel took any efforts to secure Doris’s freedom from Somerset,

 or to permit her to return to New York.

        105.    In fact, Leininger and Nagel actually sought to have the Court deny Doris the

 right to choose her residence (and sought and obtained payment from Doris’s assets for these

 efforts), while Doris was left to rely upon the Carriers to assist her in securing her release from

 Somerset.

        106.    Notably, Leininger also objected to, and hindered, every effort to assist Doris in

 accomplishing anything she wanted.

        107.    Even three months after the Judge affirmed that Doris retained the right to

 determine her place of residence, despite repeated efforts by Doris and Shelley to seek her

 release, she Doris continued to be detained at Somerset.

        108.    Eventually, Doris would be permitted to leave Somerset because the Guardianship

 Court itself was concerned that Doris was being held against her will.

        109.    At the courthouse, in a horrifying display of cruelty and with the clear intent to

 intimidate Doris, when she discovered that Doris would finally be permitted to leave the State of

 Florida, Leininger stuck her finger right up to Doris’s face and stated: “You have no money. I

 can sell your property, and there is nothing you can do to stop me.”

        110.    Despite all of the above, Somerset only actually agreed to release Doris when the

 Carriers appeared in person at Somerset and threatened to call the police if it did not let Doris go.

 Only after this standoff did Somerset finally release Doris on March 5, 2016, almost one year

 after having been falsely imprisoned at the Somerset facility.




                                                  16
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 17 of 58 PageID 319




        111.    Doris weighed 145 pounds on March 24, 2015, the day after she arrived at

 Somerset. On February 24, 2016, a week before she left Somerset, she weighed a mere 114

 pounds.

        112.    Due to her understandable fear of being improperly detained against her will any

 further by Somerset, Doris decided that she would have leave the State of Florida and return to

 the State of New York with the Carriers.

        113.    As a result, Doris was forced to leave her companion of more than sixty-seven

 (67) years behind, but promised she would return for him, and she kissed Neal and said

 “goodbye.”

        114.    Sadly, Neal died on April 18, 2016, just a month after Doris returned to New

 York, and she never had the opportunity to see him again.

        115.    On the same day that Neal died, April 18, 2016, Rogers, now Neal’s court

 appointed counsel and Schulte, now counsel for Neal’s guardianship, and Dorothy Ann Varner,

 now Neal’s guardian, sold Doris and Neal’s family home in New York for a fraction of its value

 to pump funds into Neal’s guardianship before his assets would pass into probate and onto Doris,

 who had escaped to New York. Despite the fact that the property was marital property, Schulte,

 nor Rogers, Doris’s former counsel, distributed none of the proceeds to Doris.

        116.    Similarly, Schulte and Rogers upon establishing the guardianship of Neal, began

 to deduct half of Doris’s railroad Social Security payments into Neal’s guardianship estate.

        117.    After leaving Somerset, Doris returned to her home to get some personal

 belongings to return to New York, however, was surprised to find out that she had been locked

 out of her own home. Doris soon found out that Leininger had all the locks changed and




                                                 17
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 18 of 58 PageID 320




 Leininger refused to allow her entry to her own home to collect her belongings. Doris returned

 to New York with only the clothes on her back.

        118.       Once in New York, Doris sought to have the Florida guardianship proceeding

 transferred to New York because she intended to continue to keep New York as her permanent

 residence. Thereafter, she also sought to have her rights restored because she is, and never was,

 mentally incapacitated.

        119.       Eventually, Doris was fully vindicated and had all of her rights restored on

 September 19, 2019.

        120.       After Doris left for New York, and during the period of time until her rights were

 ultimately restored, Doris further suffered immeasurable losses due to the outrageous conduct of

 Leininger and Nagel who were supposed to be acting in her best interest.

        121.       At the time that Doris and Neal were incarcerated at Somerset, they owned four

 (4) houses, and had considerable personal property that they had accumulated at great difficulty

 by virtue of modest living throughout their decades of arduous work.

        122.       After Neal died, Leininger sought to be appointed as the personal representative

 to Neal’s estate, as the guardian of Doris, who was designated by her husband in his will to be

 the personal representative.      Nagel was hired by Leininger to be her counsel as personal

 representative.

        123.       Rather than making effort to preserve Neal’s estate, so that assets could be

 preserved for Doris (most of which was jointly owned by Doris anyway) Leininger liquidated

 every single asset and personal possession that Doris and Neal accumulated over their entire

 lives to pay the fees of Somerset and the fees incurred by Leininger and Nagel in connection

 with the guardianships of Doris and Neal, and for the probate of Neal’s estate.



                                                   18
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 19 of 58 PageID 321




        124.    After proceeding to seek Court approval to sell Doris and Neal’s homes, despite

 Doris’ request to give her time to secure her personal possessions, Leininger provided an

 unrealistic time frame of only fifteen days for Doris to gather her possessions.

        125.    Due to her inability to retrieve and secure her possessions within this time frame,

 everything Doris and Neal accumulated was either sold for pennies, given away, or discarded.

        126.    Ultimately, Doris was left homeless, penniless, and stripped of any possessions

 she and her deceased husband, Neal, had accumulated together.

        127.    Besides stripping Doris of all of her assets, Leininger also refused to provide

 Doris any money whatsoever, while she was living in New York, from her social security, bank

 accounts, or other sources of funds from which she had the right to receive to care for Doris’s

 basic needs, such as food or housing.

        128.    But for the charitable kindness of the Carriers, Doris would have been left

 homeless and without any means to provide for herself because the guardians and attorneys left

 her with nothing.

        129.    The Carriers have not made a single penny in profit from Doris or Neal, but have

 spent their own money to pay for Doris’s maintenance and well-being for nearly four (4) years.

 The Carriers were originally, as was referenced above, the very same Carriers accused by

 Somerset of exploiting Doris and Neal to generate the guardianship proceedings which enabled

 Somerset to hold Doris and Neal longer.

        130.    Even after hiring an attorney in New York to assist Doris in seeking money for

 living, Leininger chose to first seek court approval limit Doris’s disbursements from the

 Guardianship to $100 per month, which was just a fraction of what Doris had requested (Doris’s




                                                 19
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 20 of 58 PageID 322




 Railroad pension pays $469.08 per month alone). Despite obtaining authorization from the

 Guardianship Court, Leininger refused to send any payments to Doris.

        131.     Contrary to the fiduciary obligations owed to Doris, Leininger and Nagel engaged

 in actions and omissions which stripped Doris of everything she had and instead of using any of

 her assets for the best interests of Doris, Leininger and Nagel used all proceeds from Neal and

 Doris’s assets to pay for the wrongful actions of Somerset, as well as their own fees.

        132.     Leininger even sold Doris’s New York home, at which she lived her entire life

 with Neal, to a family she knew Doris despised, who then bulldozed her home to use it for

 hunting deer.

        133.     Moreover, as the personal representative and counsel, respectively, Leininger and

 Nagel refused to object or contest the fees of Somerset or the fees of Neal’s guardian, the fees of

 Rogers, or the fees of Schulte.

        134.     Fully aware of Roger and Schulte’s conflict and abandonment of his client in

 order to represent Neal to divert the marital assets away from Doris who was no longer under the

 control of the Florida guardianship, Leininger and Nagel owed a duty to Neal and Doris to object

 and/or seek damages for harm caused to Neal and Doris by Rogers.            Instead, they raised no

 objection to the fees and sold Neal and Doris’s assets so that their fees could be paid.

        135.     Neal’s guardian and Rogers even refused to allow Doris to have Neal’s remains

 for five months after he had passed.

        136.     Doris has retained the undersigned law firm to represent her for the unlawful

 actions of Somerset, Leininger, and Nagel as set forth in this lawsuit, and is obligated to pay the

 undersigned law firm a reasonable fee for its services and costs incurred in prosecuting this

 lawsuit.



                                                  20
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 21 of 58 PageID 323




        137.    Doris is entitled to seek disgorgement from the guardian and guardian’s counsel

 for any improperly obtained amounts paid to them for their own fees and the attorney’s fees and

 costs incurred by Doris for seeking said disgorgement.

        138.    Doris is entitled to seek disgorgement from Leininger and Nagel for any

 improperly obtained amounts paid to them for their own fees in connection with their service as

 the personal representative and counsel for Neal’s estate and the attorney’s fees and costs

 incurred by Doris for seeking said disgorgement.

        139.    Doris is entitled to attorney’s fees and costs against Somerset for seeking

 reimbursement of any fees paid to it by Doris and/or Neal in connection with their stay at

 Somerset by virtue of any written agreement with Somerset which set forth any obligation by

 Doris and/or Neal to pay for their housing at Somerset, and the fees and costs to Somerset for

 collecting payment for such housing.

                COUNT I – FALSE IMPRISONMENT AGAINST SOMERSET

        140.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        141.    Somerset intentionally confined and/or restrained Plaintiff within the confines of

 its facility, located at 2450 Dora Ave., Tavares, Florida.

        142.    Plaintiff requested to leave Somerset, but was instructed that she would not be

 permitted to leave until she had paid the balance of her outstanding bill.

        143.    Plaintiff was physically prevented from leaving Somerset on multiple occasions.

        144.    Somerset made material misrepresentations to Plaintiff to convince her that she

 was not permitted to leave the facility.




                                                  21
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 22 of 58 PageID 324




         145.     During the time Plaintiff was at Somerset, Plaintiff was confined within a

 bounded area with no reasonable means of safe escape, due to the direct actions of Somerset and

 its employees.

         146.     Somerset and its employees, acting within the regular course and scope of their

 employment, acted with the purpose of confining Plaintiff, or in the alternative, acted knowing

 that Plaintiff’s confinement was a substantially certain result based upon its conduct.

         147.     Plaintiff was fully aware and conscious of her confinement at Somerset’s facility.

 On multiple occasions, Plaintiff was informed that she was not allowed to leave the facility and

 prevented from leaving.

         148.     Ultimately, only after the intervention of third parties who threatened to call the

 police was Plaintiff released from Somerset.

         149.     Somerset held Plaintiff for nearly a year against her will in the State of Florida,

 prevented her from seeing her husband, and prevented her from seeing her friends who were

 outside of the facility.

         150.     Plaintiff was thereafter afraid of the State of Florida.

         151.     Plaintiff was also unable to see her husband before he passed.

         152.     As a direct and proximate cause of the foregoing, Plaintiff was falsely imprisoned

 at Somerset’s facility and has suffered extreme mental anguish, suffering, emotional distress,

 anxiety, and loss of freedom and enjoyment of life, which continues to this day.

         WHEREFORE, Plaintiff demands judgment against Somerset for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including, but




                                                    22
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 23 of 58 PageID 325




 not limited to, punitive damages, interest, attorneys’ fees and costs and such other relief as this

 Court deems just and proper.

                      COUNT II – NEGLIGENCE AGAINST SOMERSET

          153. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

          154. At all times material hereto, Somerset had a duty to provide for the well-being of

 Doris for which she paid a very significant monetary cost.

          155. Somerset, likewise had a duty to keep Doris free from harm.

          156. The acts and omissions of Somerset through its principals and employees

 breached this duty to Plaintiff when it harmed Doris physically, mentally, and emotionally.

          157. Doris was repeatedly physically harmed during her stay at Somerset due to the

 negligence of Somerset employees in the regular course and scope of their employment with

 Somerset.

          158. The conduct of the employees of Somerset were motivated at least in part by their

 purpose of fulfilling the obligations of their respective positions as employees for Somerset.

          159. The conduct of the employees of Somerset took place during regular business

 hours and within regular business conduct.

          160. As a direct and proximate result of the Somerset’s acts and omissions Doris

 suffered damages, including anguish, pain, suffering, emotional distress, anxiety, and loss of

 freedom and enjoyment of life, which continues to this day.

          WHEREFORE, Plaintiff demands judgment against Somerset due to its negligence, for

 actual and compensatory damages in excess of $75,000.00, exclusive of interest and costs, an

 award of costs and interest, and such other relief and remedies permitted by law or equity,



                                                 23
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 24 of 58 PageID 326




 including but not limited to interest, attorneys’ fees and costs and such other relief as this Court

 deems just and proper.

                        COUNT III – ASSAULT AGAINST SOMERSET
        161.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        162.    Somerset intentionally and unlawfully overtly put Plaintiff in reasonable

 apprehension of imminent danger when its employees, acting within the regular course and scope

 of their employment, repeatedly refused to release Plaintiff from its facility.

        163.    Plaintiff was fully aware of Somerset’s refusal to release her from its facility, and

 of the purported force and control that it would exert over her in order to detain her.

        164.    Somerset also threatened Plaintiff not to call an ambulance if she was sick.

        165.    Somerset further threatened Doris by making an example of Plaintiff’s husband

 by forcing him to sleep in a chair in a different room to deter breaking Somerset’s rules.

        166.    Somerset had an apparent, present ability to physically injure, restrain, and detain

 Plaintiff and effectuate that ability, and Plaintiff was unable to prevent any such attempt through

 no fault of her own.

        167.    As a direct and proximate cause of the foregoing assault, Plaintiff has suffered

 extreme mental anguish, suffering, emotional distress, anxiety, and loss of freedom and

 enjoyment of life, which continues to this day.

         WHEREFORE, Plaintiff demands judgment against Somerset for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including, but

 not limited to, punitive damages, interest, attorneys’ fees and costs and such other relief as this

 Court deems just and proper.

                                                   24
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 25 of 58 PageID 327




                          COUNT IV – BATTERY AGAINST SOMERSET

         168.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

         169.     Somerset inflicted a harmful and offensive contact with Plaintiff’s person when

 its employees forcefully touched Plaintiff inside its facility, in order to restrain and deny Plaintiff

 the ability to leave its facility.

         170.     Somerset’s employees intended to cause the harmful and offensive contact with

 Plaintiff’s person in order to restrain Plaintiff and deny her the ability to leave its facility.

         171.     The forceful touchings to restrain and detain the Plaintiff were unwanted and

 offensive to Plaintiff, and were wholly uninvited.

         172.     At all times relevant, the employees were employees of Somerset located at 2450

 Dora Ave., Tavares, Lake County, Florida 32778, and were acting within the regular course and

 scope of their employment at Somerset.

         173.     The conduct described occurred at the premises of Somerset’s facility located in

 Tavares, Florida, while the employees of Somerset were acting within the regular course and

 scope of their employment at Somerset.

         174.     As a direct and proximate cause of the foregoing, Plaintiff was battered and

 suffered extreme mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of

 life, which continues to this day.

         WHEREFORE, Plaintiff demands judgment against Somerset for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including, but




                                                    25
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 26 of 58 PageID 328




 not limited to, punitive damages, interest, attorneys’ fees and costs and such other relief as this

 Court deems just and proper.

   COUNT V – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST
                              SOMERSET
         175.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

         176.     The conduct of Somerset and its employees was intentional or reckless in its

 refusal to permit Plaintiff to leave its facility despite repeated requests.

         177.     Plaintiff’s emotional distress from her detention was completely foreseeable

 under the circumstances described herein. Somerset and its employees either intended the

 wrongful result of their behavior or did or should have reasonably foreseen that Plaintiff’s severe

 emotional distress was certain or substantially certain to result. In the alternative, Somerset and

 its employees acted recklessly and in deliberate disregard for the high degree of probability that

 Plaintiff’s severe emotional distress would follow as a result of their conduct.

         178.     The conduct of Somerset and its employees was extreme and outrageous beyond

 all bounds of human decency, so as to be deemed utterly intolerable in a civilized community.

 Plaintiff was held against her will and forced to remain at Somerset’s facility in Tavares, Florida,

 for nearly a full year. Somerset’s conduct in the instant case is antithetical to what is tolerable in

 a civilized community because no civilized community would permit the unlawful detention of

 an individual.

         179.     Somerset and its employees intentionally or recklessly caused Plaintiff to suffer

 severe emotional distress through her unlawful detention.




                                                    26
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 27 of 58 PageID 329




           180.   At all times relevant, the employees were employees of Somerset located at 2450

 Dora Ave., Tavares, Lake County, Florida 32778, and were acting within the regular course and

 scope of their employment at Somerset.

           181.   As a direct and proximate cause of the foregoing, Plaintiff has suffered mental

 anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which continues to

 this day.

           WHEREFORE, Plaintiff demands judgment against Somerset for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including, but

 not limited to, punitive damages, interest, attorneys’ fees and costs and such other relief as this

 Court deems just and proper.

                  COUNT V – FALSE IMPRISONMENT AGAINST LEININGER

           182.   Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

           183.   Leininger intended to confine and/or restrain Plaintiff within the confines of

 Somerset’s facility, located at 2450 Dora Ave., Tavares, Florida, for above described time

 period.

           184.   Plaintiff was confined within a bounded area with no reasonable means of safe

 escape, due to the direct actions of Somerset and its employees.

           185.   Leininger, as Plaintiff’s guardian, took deliberate action to prevent Plaintiff from

 being released from Somerset, knowing that the result of such inaction would be the continued

 confinement of Plaintiff at Somerset’s facility. Leininger’s actions were committed with the




                                                   27
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 28 of 58 PageID 330




 purpose of confining Plaintiff, or in the alternative, were committed knowing that Plaintiff’s

 confinement was a substantially certain result.

        186.    Leininger even threatened Plaintiff when she discovered that Plaintiff would be

 released from Somerset.

        187.    Leininger followed through with her threats following Plaintiff’s departure from

 the State of Florida.

        188.    Plaintiff was fully aware and conscious of her confinement at Somerset’s facility.

 On multiple occasions, Leininger informed Plaintiff that she was not allowed to leave the facility

 and that she must remain.

        189.    As a direct and proximate cause of the foregoing, Plaintiff was falsely imprisoned

 at Somerset’s facility and has suffered extreme mental anguish, suffering, emotional distress,

 anxiety, and loss of freedom and enjoyment of life, which continues to this day.

        WHEREFORE, Plaintiff demands judgment against Leininger for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including, but

 not limited to, punitive damages, interest, attorneys’ fees and costs and such other relief as this

 Court deems just and proper.

          COUNT VI – BREACH OF FIDUCIARY DUTY AGAINST LEININGER

        190.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        191.    During the relevant time period as described herein, Leininger had a fiduciary

 duty to Plaintiff to act in her best interests until Leininger was discharged as guardian, including,

 among other things, a duty of loyalty.


                                                   28
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 29 of 58 PageID 331




         192.    Leininger, as guardian for Plaintiff, was negligent and reckless in the exercise of

 her fiduciary duties to Plaintiff, resulting in damages to her. Leininger, was also negligent and

 reckless in the exercise of her fiduciary duties to Plaintiff as the personal representative of the

 estate of Plaintiff’s husband.

         193.    Leininger repeatedly breached her duty of loyalty to the Plaintiff by acting against

 her interests in favor of third parties, including attorneys, Somerset, and third parties to whom

 she sold or gave away Plaintiff’s property.

         194.    Leininger breached her duty of loyalty to Plaintiff by opposing her efforts to exit

 the state of Florida.

         195.    Leininger also breached her duties owed to Plaintiff by failing to take actions for

 the benefit of Plaintiff, a ward at the time, including but not limited to: (a) failing to seek

 Plaintiff’s removal from Somerset’s facility located in Tavares, Florida; (b) mismanagement of

 Plaintiff’s funds in making payments to Somerset after its wrongful imprisonment of Plaintiff;

 (c) failing to honor and recognize the rights that Plaintiff expressly retained pursuant to court

 order, including but not limited to, the right to determine her own place of residence; (d)

 disposing of Plaintiff’s assets and personal belongings and the assets and personal belongings of

 her husband that she would have inherited; and (e) failing to honor and recognize Plaintiff’s

 wishes securing her release from the Somerset facility and allowing her to leave the State of

 Florida.

         196.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.



                                                  29
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 30 of 58 PageID 332




         WHEREFORE, Plaintiff demands judgment against Leininger actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

             COUNT VII – BREACH OF FIDUCIARY DUTY AGAINST NAGEL

         197.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

         198.    Nagel represented Leininger, in her capacity as guardian for Plaintiff, in

 connection with the limited guardianship that was established in December, 2015.

         199.    Counsel for Leininger, while she was acting as guardian for Plaintiff, owed

 similar duties to Plaintiff and was fully aware that the work she was doing for Leininger, as

 guardian of Plaintiff, was for the benefit of the Plaintiff.

         200.    Nagel as counsel for Leininger, was negligent and reckless in the exercise of her

 fiduciary duties to Plaintiff, resulting in damages to her.

         201.    By failing to take actions for the benefit of Plaintiff, a ward at the time, including

 but not limited to: (a) failing to seek Plaintiff’s removal from Somerset’s facility located in

 Tavares, Florida; (b) mismanagement of Plaintiff’s funds in making payments to Somerset after

 its wrongful imprisonment of Plaintiff; (c) failing to honor and recognize the rights that Plaintiff

 expressly retained pursuant to court order, including but not limited to, the right to determine her

 own place of residence; (d) disposing of Plaintiff’s assets and personal belongings and the assets

 and personal belongings of her husband that she would have inherited; and (e) failing to honor

 and recognize Plaintiff’s wishes securing her release from the Somerset facility and allowing her

 to leave the State of Florida.


                                                   30
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 31 of 58 PageID 333




         202.    At all material times, Nagel, as counsel for the guardian of Plaintiff, owed duties

 to Plaintiff and were involved and participated in Leininger’s actions or inactions, resulting in

 the above described damage.

         203.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

         WHEREFORE, Plaintiff demands judgment against Nagel for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

         COUNT VIII – BREACH OF FIDUCIARY DUTY AGAINST NAGEL, P.A.

         204.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

         205.    Nagel, P.A. represented Leininger, in her capacity as guardian for Plaintiff, in

 connection with the limited guardianship that was established in December, 2015.

         206.    Counsel for Leininger, while she was acting as guardian for Plaintiff, owed

 similar duties to Plaintiff and was fully aware that the work she was doing for Leininger, as

 guardian of Plaintiff, was for the benefit of the Plaintiff.

         207.    Nagel, P.A. as counsel for Leininger, was negligent and reckless in the exercise of

 her fiduciary duties to Plaintiff, resulting in damages to her.

         208.    By failing to take actions for the benefit of Plaintiff, a ward at the time, including

 but not limited to: (a) failing to seek Plaintiff’s removal from Somerset’s facility located in


                                                   31
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 32 of 58 PageID 334




 Tavares, Florida; (b) mismanagement of Plaintiff’s funds in making payments to Somerset after

 its wrongful imprisonment of Plaintiff; (c) failing to honor and recognize the rights that Plaintiff

 expressly retained pursuant to court order, including but not limited to, the right to determine her

 own place of residence; (d) disposing of Plaintiff’s assets and personal belongings and the assets

 and personal belongings of her husband that she would have inherited; and (e) failing to honor

 and recognize Plaintiff’s wishes securing her release from the Somerset facility and allowing her

 to leave the State of Florida.

           209.   At all material times, Nagel P.A., as counsel for the guardian of Plaintiff, owed

 duties to Plaintiff and were involved and participated in Leininger’s actions or inactions,

 resulting in the above described damage.

           210.   As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

           WHEREFORE, Plaintiff demands judgment against Nagel, P.A. for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including but

 not limited to interest, attorneys’ fees and costs and such other relief as this Court deems just and

 proper.

              COUNT IX – BREACH OF FIDUCIARY DUTY AGAINST WAUGH

           211.   Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

           212.   Waugh represented Plaintiff in her guardianship proceedings.


                                                   32
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 33 of 58 PageID 335




        213.    Counsel for Plaintiff owed a duty of reasonable care and loyalty to Plaintiff.

        214.    Waugh as counsel for Plaintiff, was negligent and reckless in the exercise of his

 fiduciary duties to Plaintiff, resulting in damages to her.

        215.    By failing to take actions for the benefit of Plaintiff, a ward at the time, including

 but not limited to: (a) failing to seek Plaintiff’s removal from Somerset’s facility located in

 Tavares, Florida; (b) failing to attack the mismanagement of Plaintiff’s funds in making

 payments to Somerset after its wrongful imprisonment of Plaintiff; (c) failing to honor and

 recognize the rights that Plaintiff expressly retained pursuant to court order, including but not

 limited to, the right to determine her own place of residence; (d) failing to attack the guardian’s

 disposing of Plaintiff’s assets and personal belongings and the assets and personal belongings of

 her husband that she would have inherited; and (e) failing to honor and recognize Plaintiff’s

 wishes securing her release from the Somerset facility and allowing her to leave the State of

 Florida.

        216.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

        WHEREFORE, Plaintiff demands judgment against Waugh for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.




                                                   33
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 34 of 58 PageID 336




            COUNT X – BREACH OF FIDUCIARY DUTY AGAINST WAUGH LAW

        217.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        218.    Waugh Law represented Plaintiff in her guardianship proceedings.

        219.    Counsel for Plaintiff owed a duty of reasonable care and loyalty to Plaintiff.

        220.    Waugh Law as counsel for Plaintiff, was negligent and reckless in the exercise of

 his fiduciary duties to Plaintiff, resulting in damages to her.

        221.    By failing to take actions for the benefit of Plaintiff, a ward at the time, including

 but not limited to: (a) failing to seek Plaintiff’s removal from Somerset’s facility located in

 Tavares, Florida; (b) failing to attack the mismanagement of Plaintiff’s funds in making

 payments to Somerset after its wrongful imprisonment of Plaintiff; (c) failing to honor and

 recognize the rights that Plaintiff expressly retained pursuant to court order, including but not

 limited to, the right to determine her own place of residence; (d) failing to attack the guardian’s

 disposing of Plaintiff’s assets and personal belongings and the assets and personal belongings of

 her husband that she would have inherited; and (e) failing to honor and recognize Plaintiff’s

 wishes securing her release from the Somerset facility and allowing her to leave the State of

 Florida.

        222.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

        WHEREFORE, Plaintiff demands judgment against Waugh Law for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of


                                                   34
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 35 of 58 PageID 337




 costs and interest, and such other relief and remedies permitted by law or equity, including but

 not limited to interest, attorneys’ fees and costs and such other relief as this Court deems just and

 proper.

              COUNT XI – BREACH OF FIDUCIARY DUTY AGAINST ROGERS

           223.   Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

           224.   Rogers represented Plaintiff in her guardianship proceedings.

           225.   Counsel for Plaintiff owed a duty of reasonable care and loyalty to Plaintiff.

           226.   Rogers as counsel for Plaintiff, was negligent and reckless in the exercise of his

 fiduciary duties to Plaintiff, resulting in damages to her.

           227.   Rogers by representing Plaintiff and then switching his representation to a

 guardianship that was materially adverse to Plaintiff was a breach of his duty of loyalty to the

 Plaintiff.

           228.   Specifically, Rogers failed to provide representation in accordance with Plaintiff’s

 interests during her guardianship proceeding in the following ways: (a) failing to take into

 consideration Doris’s objectives; (b) failing to support Doris’s competency when the medical

 evidence available, and for which he charged Doris indicated that she was competent; (c)

 representing to the court that Doris was doing well in Somerset, including the failure to ascertain

 or report any of the injuries Doris sustained at Somerset; (d) collaborating with Doris’s

 opponents in support of removing her rights and forcing her to stay in Somerset; (e) changing

 representation from Doris to her husband without a conflict waiver, and diverting Doris’s

 personal assets, income and marital assets into Neal’s guardianship estate; (f) failing to report to

 his client in any manner during the proceedings or to provide any legal advice to aid his client in


                                                   35
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 36 of 58 PageID 338




 any material respect; (g) making misrepresentations to the court concerning Plaintiff’s capacity;

 (h) making misrepresentations to Plaintiff and the court concerning his objectives in the case;

 and (i) making misrepresentations to the court concerning the prospect of exploitation by the

 Carriers from whom he accepted payment.

         229.     As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

         WHEREFORE, Plaintiff demands judgment against Rogers for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

   COUNT XII – BREACH OF FIDUCIARY DUTY AGAINST GAYLORD & ROGERS

         230.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

         231.     Gaylord & Rogers represented Plaintiff in her guardianship proceedings.

         232.     Counsel for Plaintiff owed a duty of reasonable care and loyalty to Plaintiff.

         233.     Gaylord & Rogers as counsel for Plaintiff, was negligent and reckless in the

 exercise of his fiduciary duties to Plaintiff, resulting in damages to her.

         234.     Gaylord & Rogers by representing Plaintiff and then switching his representation

 to a guardianship that was materially adverse to Plaintiff was a breach of his duty of loyalty to

 the Plaintiff.




                                                   36
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 37 of 58 PageID 339




           235.   Specifically, Gaylord & Rogers failed to provide representation in accordance

 with Plaintiff’s interests during her guardianship proceeding in the following ways: (a) failing to

 take into consideration Doris’s objectives; (b) failing to support Doris’s competency when the

 medical evidence available, and for which he charged Doris indicated that she was competent;

 (c) representing to the court that Doris was doing well in Somerset, including the failure to

 ascertain or report any of the injuries Doris sustained at Somerset; (d) collaborating with Doris’s

 opponents in support of removing her rights and forcing her to stay in Somerset; (e) changing

 representation from Doris to her husband without a conflict waiver, and diverting Doris’s

 personal assets, income and marital assets into Neal’s guardianship estate; (f) failing to report to

 his client in any manner during the proceedings or to provide any legal advice to aid his client in

 any material respect; (g) making misrepresentations to the court concerning Plaintiff’s capacity;

 (h) making misrepresentations to Plaintiff and the court concerning his objectives in the case;

 and (i) making misrepresentations to the court concerning the prospect of exploitation by the

 Carriers from whom he accepted payment.

           236.   As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

           WHEREFORE, Plaintiff demands judgment against Gaylord & Rogers for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including but

 not limited to interest, attorneys’ fees and costs and such other relief as this Court deems just and

 proper.



                                                   37
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 38 of 58 PageID 340




            COUNT XIII – PROFESSIONAL NEGLIGENCE AGAINST NAGEL

        237.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        238.    Nagel represented Leininger, in her capacity as guardian for Plaintiff, in

 connection with the limited guardianship that was established in December, 2015 and was paid

 and employed by Plaintiff.

        239.    Nagel owed a duty to provide reasonable legal representation meeting the

 standard of care in her community to the Plaintiff.

        240.    Nagel was negligent and reckless in the exercise of duties to Plaintiff, resulting in

 damages to her.

        241.    Nagel fell below the standard of care for a lawyer in her community by: (a) failing

 to seek Plaintiff’s removal from Somerset’s facility located in Tavares, Florida; (b)

 mismanagement of Plaintiff’s funds in making payments to Somerset after its wrongful

 imprisonment of Plaintiff; (c) failing to honor and recognize the rights that Plaintiff expressly

 retained pursuant to court order, including but not limited to, the right to determine her own

 place of residence; (d) disposing of Plaintiff’s assets and personal belongings and the assets and

 personal belongings of her husband that she would have inherited; and (e) failing to honor and

 recognize Plaintiff’s wishes securing her release from the Somerset facility and allowing her to

 leave the State of Florida.

        242.    At all material times, Nagel, as counsel for the guardian of Plaintiff, owed duties

 to Plaintiff and were involved and participated in Leininger’s actions or inactions, resulting in

 the above described damage.




                                                 38
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 39 of 58 PageID 341




        243.     As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

        WHEREFORE, Plaintiff demands judgment against Nagel for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

               COUNT XIV – PROFESSIONAL NEGLIGENCE AGAINST NAGEL, P.A.

        244.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        245.     Nagel, P.A. represented Leininger, in her capacity as guardian for Plaintiff, in

 connection with the limited guardianship that was established in December, 2015 and was paid

 and employed by Plaintiff.

        246.     Nagel, P.A. owed a duty to provide reasonable legal representation meeting the

 standard of care in her community to the Plaintiff.

        247.     Nagel, P.A. was negligent and reckless in the exercise of duties to Plaintiff,

 resulting in damages to her.

        248.     Nagel, P.A. fell below the standard of care for a lawyer in her community by: (a)

 failing to seek Plaintiff’s removal from Somerset’s facility located in Tavares, Florida; (b)

 mismanagement of Plaintiff’s funds in making payments to Somerset after its wrongful

 imprisonment of Plaintiff; (c) failing to honor and recognize the rights that Plaintiff expressly

 retained pursuant to court order, including but not limited to, the right to determine her own


                                                  39
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 40 of 58 PageID 342




 place of residence; (d) disposing of Plaintiff’s assets and personal belongings and the assets and

 personal belongings of her husband that she would have inherited; and (e) failing to honor and

 recognize Plaintiff’s wishes securing her release from the Somerset facility and allowing her to

 leave the State of Florida.

           249.   At all material times, Nagel, P.A., as counsel for the guardian of Plaintiff, owed

 duties to Plaintiff and were involved and participated in Leininger’s actions or inactions,

 resulting in the above described damage.

           250.   As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

           WHEREFORE, Plaintiff demands judgment against Nagel, P.A. for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including but

 not limited to interest, attorneys’ fees and costs and such other relief as this Court deems just and

 proper.

              COUNT XV – PROFESSIONAL NEGLIGENCE AGAINST WAUGH

           251.   Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

           252.   Waugh was employed as counsel by Plaintiff.

           253.   Waugh owed a duty to provide reasonable legal representation meeting the

 standard of care in his community to the Plaintiff.




                                                   40
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 41 of 58 PageID 343




        254.    Waugh was negligent and reckless in the exercise of duties to Plaintiff, resulting

 in damages to her.

        255.    Waugh fell below the standard of care for a lawyer in his community by: (a)

 failing to seek Plaintiff’s removal from Somerset’s facility located in Tavares, Florida; (b)

 mismanagement of Plaintiff’s funds in making payments to Somerset after its wrongful

 imprisonment of Plaintiff; (c) failing to honor and recognize the rights that Plaintiff expressly

 retained pursuant to court order, including but not limited to, the right to determine her own

 place of residence; (d) disposing of Plaintiff’s assets and personal belongings and the assets and

 personal belongings of her husband that she would have inherited; and (e) failing to honor and

 recognize Plaintiff’s wishes securing her release from the Somerset facility and allowing her to

 leave the State of Florida.

        256.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

        WHEREFORE, Plaintiff demands judgment against Waugh for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

        COUNT XVI – PROFESSIONAL NEGLIGENCE AGAINST WAUGH LAW

        257.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        258.    Waugh Law was employed as counsel by Plaintiff.


                                                  41
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 42 of 58 PageID 344




           259.   Waugh Law owed a duty to provide reasonable legal representation meeting the

 standard of care in its community to the Plaintiff.

           260.   Waugh Law was negligent and reckless in the exercise of duties to Plaintiff,

 resulting in damages to her.

           261.   Waugh Law fell below the standard of care for a lawyer in its community by: (a)

 failing to seek Plaintiff’s removal from Somerset’s facility located in Tavares, Florida; (b)

 mismanagement of Plaintiff’s funds in making payments to Somerset after its wrongful

 imprisonment of Plaintiff; (c) failing to honor and recognize the rights that Plaintiff expressly

 retained pursuant to court order, including but not limited to, the right to determine her own

 place of residence; (d) disposing of Plaintiff’s assets and personal belongings and the assets and

 personal belongings of her husband that she would have inherited; and (e) failing to honor and

 recognize Plaintiff’s wishes securing her release from the Somerset facility and allowing her to

 leave the State of Florida.

           262.   As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

           WHEREFORE, Plaintiff demands judgment against Waugh Law for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including but

 not limited to interest, attorneys’ fees and costs and such other relief as this Court deems just and

 proper.




                                                   42
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 43 of 58 PageID 345




           COUNT XVII – PROFESSIONAL NEGLIGENCE AGAINST ROGERS

        263.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        264.    Rogers was employed as counsel by Plaintiff.

        265.    Rogers owed a duty to provide reasonable legal representation meeting the

 standard of care in his community to the Plaintiff.

        266.    Rogers was negligent and reckless in the exercise of duties to Plaintiff, resulting

 in damages to her.

        267.    Rogers fell below the standard of care for a lawyer in his community by breaching

 his duty of loyalty to his client, and taking on representation of an adverse party to her detriment.

        268.    Specifically, Rogers failed to provide representation in accordance with Plaintiff’s

 interests during her guardianship proceeding in the following ways: (a) failing to take into

 consideration Doris’s objectives; (b) failing to support Doris’s competency when the medical

 evidence available, and for which he charged Doris indicated that she was competent; (c)

 representing to the court that Doris was doing well in Somerset, including the failure to ascertain

 or report any of the injuries Doris sustained at Somerset; (d) collaborating with Doris’s

 opponents in support of removing her rights and forcing her to stay in Somerset; (e) changing

 representation from Doris to her husband without a conflict waiver, and diverting Doris’s

 personal assets, income and marital assets into Neal’s guardianship estate; (f) failing to report to

 his client in any manner during the proceedings or to provide any legal advice to aid his client in

 any material respect; (g) making misrepresentations to the court concerning Plaintiff’s capacity;

 (h) making misrepresentations to Plaintiff and the court concerning his objectives in the case;




                                                  43
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 44 of 58 PageID 346




 and (i) making misrepresentations to the court concerning the prospect of exploitation by the

 Carriers from whom he accepted payment.

        269.      As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

        WHEREFORE, Plaintiff demands judgment against Rogers for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

  COUNT XVIII – PROFESSIONAL NEGLIGENCE AGAINST GAYLORD & ROGERS

        270.      Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        271.      Gaylord & Rogers was employed as counsel by Plaintiff.

        272.      Gaylord & Rogers owed a duty to provide reasonable legal representation meeting

 the standard of care in its community to the Plaintiff.

        273.      Gaylord & Rogers was negligent and reckless in the exercise of duties to Plaintiff,

 resulting in damages to her.

        274.      Gaylord & Rogers fell below the standard of care for a lawyer in its community

 by breaching his duty of loyalty to his client, and taking on representation of an adverse party to

 her detriment.

        275.      Specifically Gaylord & Rogers fell below the standard of care in the following

 ways: (a) failing to take into consideration Doris’s objectives; (b) failing to support Doris’s


                                                   44
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 45 of 58 PageID 347




 competency when the medical evidence available, and for which he charged Doris indicated that

 she was competent; (c) representing to the court that Doris was doing well in Somerset, including

 the failure to ascertain or report any of the injuries Doris sustained at Somerset; (d) collaborating

 with Doris’s opponents in support of removing her rights and forcing her to stay in Somerset; (e)

 changing representation from Doris to her husband without a conflict waiver, and diverting

 Doris’s personal assets, income and marital assets into Neal’s guardianship estate; (f) failing to

 report to his client in any manner during the proceedings or to provide any legal advice to aid his

 client in any material respect; (g) making misrepresentations to the court concerning Plaintiff’s

 capacity; (h) making misrepresentations to Plaintiff and the court concerning his objectives in the

 case; and (i) making misrepresentations to the court concerning the prospect of exploitation by

 the Carriers from whom he accepted payment.

           276.   As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

           WHEREFORE, Plaintiff demands judgment against Gaylord & Rogers for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including but

 not limited to interest, attorneys’ fees and costs and such other relief as this Court deems just and

 proper.




                                                   45
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 46 of 58 PageID 348




  COUNT XIX – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST
                              LEININGER
        277.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        278.    The conduct of Leininger was intentional or reckless in its refusal to permit

 Plaintiff to leave Somerset despite repeated requests.

        279.    Plaintiff’s emotional distress from her detention was completely foreseeable

 under the circumstances described herein. Leininger either intended the wrongful result of her

 behavior or should have reasonably foreseen that Plaintiff’s severe emotional distress was certain

 or substantially certain to result. In the alternative, Leininger acted recklessly and in deliberate

 disregard for the high degree of probability that Plaintiff’s severe emotional distress would

 follow as a result of her conduct.

        280.    The conduct of Leininger was extreme and outrageous beyond all bounds of

 human decency, so as to be deemed utterly intolerable in a civilized community. Plaintiff was

 held against her will and forced to remain at Somerset’s facility in Tavares, Florida, for nearly a

 full year. Leininger also sold or gave away all of Plaintiff’s assets and personal possessions

 leaving her penniless with only the clothes on her back. Leininger, in essence, took every

 conceivable action against the ward who she was supposed to be duty bound to protect.

 Leininger’s conduct in the instant case is antithetical to what is tolerable in a civilized

 community because no civilized community would permit any aspect of Leininger’s conduct.

        281.    Leininger intentionally or recklessly caused Plaintiff to suffer severe emotional

 distress through her unlawful detention.




                                                 46
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 47 of 58 PageID 349




        282.    As a direct and proximate cause of the foregoing, Plaintiff has suffered mental

 anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which continues to

 this day.

        WHEREFORE, Plaintiff demands judgment against Leininger for actual and

 compensatory damages in excess of $75,000.00, exclusive of interest and costs, an award of

 costs and interest, and such other relief and remedies permitted by law or equity, including, but

 not limited to, punitive damages, interest, attorneys’ fees and costs and such other relief as this

 Court deems just and proper.

               COUNT XX – PROFESSIONAL NEGLIGENCE AGAINST SCHULTE

        283.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        284.    Schulte represented the petitioner in the proceeding to determine Doris’s

 incapacity and to establish a plenary guardianship for Doris. In her capacity as counsel for the

 petitioner, in connection with establishing Plaintiff’s guardianship, Schulte was paid by Plaintiff

 for her services.

        285.    Schulte owed a duty to provide reasonable legal representation meeting the

 standard of care in her community to the Plaintiff.

        286.    Schulte was negligent and reckless in the exercise of duties to Plaintiff, resulting

 in damages to her.

        287.    Schulte fell below the standard of care for a lawyer in her community by: (a)

 failing to seek Plaintiff’s removal from Somerset’s facility located in Tavares, Florida; (b)

 making material misrepresentations to the court concerning the mental capacity of the Plaintiff;

 (c) improperly interfacing with the examining committee to determine Plaintiff’s incapacity


                                                 47
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 48 of 58 PageID 350




 before a petition had even been filed; (d) disposing of Plaintiff’s assets and personal belongings

 and the assets and personal belongings of her husband that she would have inherited after she

 changed her representation from representation of the petitioner to counsel for Neal’s guardian;

 and (e) failing conduct proper due diligence concerning the value of Plaintiff’s marital property

 or its status as marital property in selling Plaintiff’s assets which were either improperly sold or

 interfered with Plaintiff’s inheritance as sole heir to Neal’s estate; and (f) improperly collecting

 Doris’s railroad Social Security distributions into Neal’s estate.

        288.    At all material times, Schulte, as counsel for the petitioner, owed duties to

 Plaintiff and was involved and participated in actions or inactions, resulting in the above

 described damage.

        289.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

        WHEREFORE, Plaintiff demands judgment against Schulte for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

               COUNT XXI – TORTIOUS INTERFERENCE WITH AN EXPECTANCY
                                AGAINST SCHULTE

        290.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        291.    Schulte, as counsel for petitioner in Doris’s guardianship and as counsel for

 Neal’s guardianship knew that Neal’s estate would pass to Doris upon his death.

                                                  48
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 49 of 58 PageID 351




        292.    Schulte interfered with Doris’s inheritance as the sole heir to Neal’s estate,

 resulting in damages to her to maintain the assets of Neal’s estate in Neal’s guardianship at the

 time of or before his death by selling Neal and Doris’s family home and personal property in

 New York on the day of his death.

        293.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of Neal’s estate of which she was the sole heir.

        WHEREFORE, Plaintiff demands judgment against Schulte for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

          COUNT XXII – BREACH OF FIDUCIARY DUTY AGAINST SCHULTE

        294.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        295.    Schulte represented the petitioner in the proceeding to determine Doris’s

 incapacity and to establish a plenary guardianship for Doris. In her capacity as counsel for the

 petitioner, in connection with establishing Plaintiff’s guardianship, Schulte was paid by Plaintiff

 for her services.

        296.    Counsel for petitioner in Plaintiff’s guardianship proceeding owed a duty of

 reasonable care and loyalty to Plaintiff.

        297.    Schulte as counsel for petitioner and later as counsel for the guardianship of Neal,

 was negligent and reckless in the exercise of his fiduciary duties to Plaintiff, resulting in

 damages to her.




                                                  49
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 50 of 58 PageID 352




         298.    Schulte by representing petitioner to establish Plaintiff’s guardianship and then

 switching her representation to a guardianship that was materially adverse to Plaintiff was a

 breach of his duty of loyalty to the Plaintiff. Specifically, Schulte’s collection of Doris’s railroad

 Social Security income into Neal’s guardianship estate, and her sale of marital property violated

 her duty of loyalty to Plaintiff.

         299.    Additionally, Schulte violated her duty of loyalty and care to Plaintiff by making

 material misrepresentations to the court in Plaintiff’s guardianship proceedings to undermine

 Plaintiff’s capacity while collecting hourly fees from Plaintiff at the same time. Schulte played a

 significant role in preventing Doris from leaving Somerset, and then an equally significant role

 in the liquidation and exhaustion of Doris and Neal’s assets in favor of the attorneys and

 professionals involved in the guardianship proceedings.

         300.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of all of her assets without any remuneration as well as

 mental anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which

 continues to this day.

         WHEREFORE, Plaintiff demands judgment against Schulte for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

             COUNT XXIII – TORTIOUS INTERFERENCE WITH AN EXPECTANCY
                               AGAINST ROGERS

         301.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.




                                                  50
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 51 of 58 PageID 353




        302.    Rogers, as counsel for Doris in her guardianship and as counsel for Neal knew

 that Neal’s estate would pass to Doris upon his death.

        303.    Rogers interfered with Doris’s inheritance as the sole heir to Neal’s estate,

 resulting in damages to her in order to maintain the assets of Neal’s estate in Neal’s guardianship

 at the time of or before his death by selling Neal and Doris’s family home and personal property

 in New York on the day of his death.

        304.    As a direct and proximate cause of the foregoing, Plaintiff has suffered significant

 economic losses due to the liquidation of Neal’s estate of which she was the sole heir.

        WHEREFORE, Plaintiff demands judgment against Rogers for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including but not limited to

 interest, attorneys’ fees and costs and such other relief as this Court deems just and proper.

               COUNT XXIV – FALSE IMPRISONMENT AGAINST HEIMAN

        305.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        306.    Heiman intentionally confined and/or restrained Plaintiff within the confines of

 the facility she owned located at 2450 Dora Ave., Tavares, Florida.

        307.    Plaintiff requested to leave Somerset, but was instructed that she would not be

 permitted to leave until she had paid the balance of her outstanding bill.

        308.    Plaintiff was physically prevented from leaving Somerset on multiple occasions.

        309.    Heiman made material misrepresentations to Plaintiff to convince her that she was

 not permitted to leave the facility.




                                                  51
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 52 of 58 PageID 354




         310.     During the time Plaintiff was at Somerset, Plaintiff was confined within a

 bounded area with no reasonable means of safe escape, due to the direct actions of Somerset and

 its employees.

         311.     Heiman and her employees, acting within the regular course and scope of their

 employment, acted with the purpose of confining Plaintiff, or in the alternative, acted knowing

 that Plaintiff’s confinement was a substantially certain result based upon its conduct.

         312.     Plaintiff was fully aware and conscious of her confinement at Heiman’s facility at

 Somerset. On multiple occasions, Plaintiff was informed that she was not allowed to leave the

 facility and prevented from leaving.

         313.     Ultimately, only after the intervention of third parties who threatened Heiman that

 they would call the police was Plaintiff released from Somerset.

         314.     Heiman held Plaintiff at Somerset for nearly a year against her will in the State of

 Florida, prevented her from seeing her husband, and prevented her from seeing her friends who

 were outside of the facility.

         315.     Heiman additionally made false representations to DCF and the guardianship

 court to secure payment to Somerset, and to keep Doris in her facility in the interest of pecuniary

 gain.

         316.     Plaintiff was thereafter afraid of the State of Florida.

         317.     Plaintiff was also unable to see her husband before he passed.

         318.     As a direct and proximate cause of the foregoing, Plaintiff was falsely imprisoned

 at Somerset’s facility and has suffered extreme mental anguish, suffering, emotional distress,

 anxiety, and loss of freedom and enjoyment of life, which continues to this day.




                                                    52
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 53 of 58 PageID 355




        WHEREFORE, Plaintiff demands judgment against Heiman for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including, but not limited to,

 punitive damages, interest, attorneys’ fees and costs and such other relief as this Court deems

 just and proper.

 COUNT XXV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST
                              HEIMAN
        319.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        320.    The conduct of Heiman was intentional or reckless in its refusal to permit Plaintiff

 to leave Somerset despite repeated requests.

        321.    Plaintiff’s emotional distress from her detention was completely foreseeable

 under the circumstances described herein. Heiman either intended the wrongful result of her

 behavior or should have reasonably foreseen that Plaintiff’s severe emotional distress was certain

 or substantially certain to result. In the alternative, Heiman acted recklessly and in deliberate

 disregard for the high degree of probability that Plaintiff’s severe emotional distress would

 follow as a result of her conduct.

        322.    The conduct of Heiman was extreme and outrageous beyond all bounds of human

 decency, so as to be deemed utterly intolerable in a civilized community. Plaintiff was held

 against her will and forced to remain at Somerset’s facility in Tavares, Florida, for nearly a full

 year. Heiman lied to Plaintiff, state authorities, and the guardianship court for her own pecuniary

 gain. Heiman’s conduct in the instant case is antithetical to what is tolerable in a civilized

 community because no civilized community would permit any aspect of Leininger’s conduct.




                                                 53
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 54 of 58 PageID 356




        323.    Heiman intentionally or recklessly caused Plaintiff to suffer severe emotional

 distress through her unlawful detention.

        324.    As a direct and proximate cause of the foregoing, Plaintiff has suffered mental

 anguish, suffering, emotional distress, anxiety, and loss of enjoyment of life, which continues to

 this day.

        WHEREFORE, Plaintiff demands judgment against Heiman for actual and compensatory

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including, but not limited to,

 punitive damages, interest, attorneys’ fees and costs and such other relief as this Court deems

 just and proper.

                  COUNT XXVI ELDER EXPLOITATION PURSUANT TO
               SECTION 825.103, FLORIDA STATUTES AGAINST SOMERSET

        325.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        326.    In compliance with Section 772.11, Florida Statutes, on March 11, 2020, Plaintiff

 provided a written demand to Defendant seeking treble damages for elder exploitation under

 Sections 8525.102 and 825.103, Florida Statutes.

        327.    Defendant knowingly and intentionally unlawfully held Plaintiff against her will,

 deceived Plaintiff, and exploited Plaintiff financially.

        328.    Defendant’s exploitation of Plaintiff, an individual over the age of sixty-five (65)

 is subject to statutory consequences under Section 772.11, Florida Statutes.

        329.    All conditions precedent to this claim have been met, and Defendant has failed to

 accept the demand contained within the civil remedy notice within thirty (30) days.




                                                  54
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 55 of 58 PageID 357




        WHEREFORE, Plaintiff demands judgment against Defendant for statutory treble

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including, but not limited to,

 punitive damages, interest, attorneys’ fees and costs and such other relief as this Court deems

 just and proper.

                       COUNT XXVII ELDER EXPLOITATION PURSUANT TO
                    SECTION 825.103, FLORIDA STATUTES AGAINST LEININGER

        330.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        331.    In compliance with Section 772.11, Florida Statutes, on March 11, 2020, Plaintiff

 provided a written demand to Somerset seeking treble damages for elder exploitation under

 Sections 8525.102 and 825.103, Florida Statutes.

        332.    Defendant knowingly and intentionally unlawfully held Plaintiff against her will,

 deceived Plaintiff, and exploited Plaintiff financially.

        333.    Somerset’s exploitation of Plaintiff, an individual over the age of sixty-five (65) is

 subject to statutory consequences under Section 772.11, Florida Statutes.

        334.    All conditions precedent to this claim have been met, and Defendant has failed to

 accept the demand contained within the civil remedy notice within thirty (30) days.

        WHEREFORE, Plaintiff demands judgment against Defendant for statutory treble

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including, but not limited to,

 punitive damages, interest, attorneys’ fees and costs and such other relief as this Court deems

 just and proper.




                                                  55
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 56 of 58 PageID 358




                     COUNT XXVIII ELDER EXPLOITATION PURSUANT TO
                    SECTION 825.103, FLORIDA STATUTES AGAINST NAGEL

        335.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.

        336.    In compliance with Section 772.11, Florida Statutes, on March 11, 2020, Plaintiff

 provided a written demand to Somerset seeking treble damages for elder exploitation under

 Sections 8525.102 and 825.103, Florida Statutes.

        337.    Defendant knowingly and intentionally unlawfully held Plaintiff against her will,

 deceived Plaintiff, and exploited Plaintiff financially.

        338.    Somerset’s exploitation of Plaintiff, an individual over the age of sixty-five (65) is

 subject to statutory consequences under Section 772.11, Florida Statutes.

        339.    All conditions precedent to this claim have been met, and Defendant has failed to

 accept the demand contained within the civil remedy notice within thirty (30) days.

        WHEREFORE, Plaintiff demands judgment against Defendant for statutory treble

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including, but not limited to,

 punitive damages, interest, attorneys’ fees and costs and such other relief as this Court deems

 just and proper.

                      COUNT XXIX ELDER EXPLOITATION PURSUANT TO
                    SECTION 825.103, FLORIDA STATUTES AGAINST ROGERS

          340. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through

 139 above, as if set forth fully herein.




                                                  56
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 57 of 58 PageID 359




         341. In compliance with Section 772.11, Florida Statutes, on March 11, 2020, Plaintiff

 provided a written demand to Somerset seeking treble damages for elder exploitation under

 Sections 8525.102 and 825.103, Florida Statutes.

        342.    Defendant knowingly and intentionally unlawfully held Plaintiff against her will,

 deceived Plaintiff, and exploited Plaintiff financially.

        343.    Somerset’s exploitation of Plaintiff, an individual over the age of sixty-five (65) is

 subject to statutory consequences under Section 772.11, Florida Statutes.

        344.    All conditions precedent to this claim have been met, and Defendant has failed to

 accept the demand contained within the civil remedy notice within thirty (30) days.

        WHEREFORE, Plaintiff demands judgment against Defendant for statutory treble

 damages in excess of $75,000.00, exclusive of interest and costs, an award of costs and interest,

 and such other relief and remedies permitted by law or equity, including, but not limited to,

 punitive damages, interest, attorneys’ fees and costs and such other relief as this Court deems

 just and proper.

                                      JURY TRIAL DEMAND
        The Plaintiff, Doris Hadcock, demands a trial by jury on all issues so triable.
 Dated this 7th day of August, 2020.
                                                BLEAKLEY BAVOL DENMAN & GRACE
                                                /s/ J. Ronald Denman
                                                J. Ronald Denman, Esq.
                                                Florida Bar No.: 0863475
                                                Grant W. Kindrick, Esq.
                                                Florida Bar No.: 0086950
                                                15170 N. Florida Avenue
                                                Tampa, Florida 33613
                                                Telephone: (813) 221-3759
                                                rdenman@bbdglaw.com
                                                gkindrick@bbdglaw.com
                                                nlafferty@bbdglaw.com
                                                eservice@bbdglaw.com (Counsel for Plaintiff)

                                                  57
Case 5:20-cv-00095-JSM-PRL Document 60 Filed 08/07/20 Page 58 of 58 PageID 360




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 7th day of August, 2020, a true and correct copy of the
 foregoing was served to the below parties via email:

 Robin N. Khanal, Esq.                            Michael A. Nardella, Esq.
 Vanessa A. Braga, Esq.                           Nardella & Nardella, PLLC
 Quintairos, Prieto, Wood & Boyer, P.A.           135 West Central Blvd, Suite 300
 255 S. Orange Ave., Suite 900                    Orlando, FL 32801
 Orlando, FL 32801                                mnardella@nardellalaw.com
 RNK.pleadings@qpwblaw.com                        (Counsel for Christian W. Waugh and
 (Counsel for Jest Operating d/b/a Somerset)      Waugh Law, P.A.)
 Phillip S. Smith, Esq.
 John D. Metcalf, Esq.                            Pamela Haddock Klavon, Esq.
 Daniel J. Kersey, Esq.                           The Liles Firm, PA.
 Matthew D. Black, Esq.                           301 W. Bay Street, Suite 32202
 McLin Burnsed                                    Jacksonville, FL 32202
 P.O. Box 491357                                  pklavon@thelilesfirm.com
 Leesburg, FL 34749                               pwilson@thelilesfirm.com
 PhilS@mclinburnsed.com                           rgeorge@thelilesfirm.com
 MattB@mclinsburnsed.com                          (Counsel for Merideth C. Nagal and Nagal
 KeriB@mclinburnsed.com                           Law, PA)
 (Counsel for Patricia Leininger)

 Fracnis H. Sheppard, Esq.
 Rumberger Kirk
 300 South Orange Avenue
 Suite 1400
 Orlando, FL 32801
 fsheppard@rumberger.com
 (Counsel for Michael Rogers and Gaylord &
 Rogers, LLC)


                                               /s/ J. Ronald Denman
                                               Attorney




                                                 58
